—Appeal by the de*420fendant from a judgment of the Supreme Court, Kings County (George, J.), rendered January 29, 1997, convicting him of burglary in the second degree, criminal possession of stolen property in the fifth degree, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and statements made by him to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review his contention, raised for the first time on appeal, that the police lacked probable cause for his arrest because they allegedly failed to ascertain the identified civilian informant’s basis of knowledge (see, People v Wearing, 246 AD2d 404; People v Brown, 232 AD2d 168), and we decline to reach the issue in the exercise of our interest of justice jurisdiction.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Ritter, Copertino and Altman, JJ., concur.